Name: Commission Regulation (EEC) No 2892/85 of 16 October 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  wood industry;  research and intellectual property
 Date Published: nan

 No L 278/8 Official Journal of the European Communities 18 . 10 . 85 COMMISSION REGULATION (EEC) No 2892/85 of 16 October 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3219/84 of 6 November 1984 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 5 of the Cooperation Agreement are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 From 21 October to 31 December 1985, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : CCT heading No Description Origin 44.18 Reconstituted wood, being wood shavings, wood chips , sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances , in sheets, blocks or the like Yugoslavia (tonnes) CCT heading No Description Ceiling 44.18 Reconstituted wood, being wood shavings , wood chips , sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like 26 769 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1985. For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14 . 2. 1983, p . 2. i1) OJ No L 306, 23 . 11 . 1984, p . 53 .